DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 AND 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically the applicant amended claims to include the phrases “light emission surface”, “emission direction” which were not described in the specification. Furthermore, it is not clear what is meant by the phrase “in alignment with the emission direction”, the applicant is attributing function to doing something without sufficient description of the function. For example perpendicular to, parallel angular coating, is there a thickness requirement for this alignment, nothing leads one to place the photoluminescent material in specific manner, other than to take the broadest meaning which to align so that they run parallel to each other. Claims 2,4,6-11,13-17 and 19-23 are rejected due to their dependency on claims 1 and 12.  Examiner for purposes of examination will assume RADKUV US2006/0022582 (Figures 2-5 and correspond text) reads on the invention; examiner is further assuming that since all structural have been achieved the limitation “wherein the alignment causes the lighting system to emit light in the emission direction at each wavelength throughout a range of at least between about 450 nm and about 750 nm to mimic sunlight, and wherein the alignment causes a mixing of light emission wavelengths at each wavelength having intensities of at least about 20% of the peak light emission intensities, throughout the range of between about 450 nm and about 750 nm” is satisfied. 
Claims 9 and 22 will be treated like wise as this limitation is a desired result with no ascertainable structural limitations
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4,6-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Radkov (US2006/0022582 A2)
Regarding claim 1, Radkov discloses (Fig2-fig 7 and corresponding text)  a lighting system,(Figure 2) comprising: a light emitting diode (LED) (32) having a light emission surface to emit light in an emission direction, the light having a first wavelength, the LED including a phosphor material coating (42) over the light emission surface to convert a portion of the light emitted by the LED to light having a second wavelength; a waveguide material surrounding, in part, the light emission surface of the LED(phosphor is embedded in silicone which is the waveguide); and a photo-luminescent material (44) arranged within or on the waveguide material, wherein the photo-luminescent material is in an alignment with the emission direction to convert light having the first wavelength to a different wavelength and to convert light having the second wavelength to another different wavelength (π28), wherein the alignment causes the lighting system to emit light in the emission direction at each wavelength throughout a range of at least between about 450 nm and about 750 nm to mimic sunlight, and wherein the alignment causes a mixing of light emission wavelengths at each wavelength having intensities of at least about 20% of the peak light emission intensities, throughout the range of between about 450 nm and about 750 nm. (considered satisfied see 112 rejection)

    PNG
    media_image1.png
    393
    365
    media_image1.png
    Greyscale

Regarding claim2, Radkov discloses, wherein the LED is configured to emit the light having the first wavelength as being blue light (π8) and wherein the phosphor material coating(π8) is configured to convert a portion of the light emitted by the LED to light having the second wavelength as being yellow light.
Regarding claim 4, Radkov discloses (Figure 2) phosphor (42) in silicone . the layer thus completely covers the LED thus encapsulating the LED so that the light emission surface of the LED is in contact with the waveguide material.
Regarding claim 6, Radkov discloses wherein the waveguide material includes a silicone material (π28).
Regarding claim 7, Radkov discloses, wherein the photo-luminescent material includes a plurality of different types of photo-luminescent materials arranged within or on the waveguide material (π28).
Regarding claim 8, Radkov discloses, wherein the plurality of different types of photo-luminescent materials includes a quantum dot material, a phosphor material, an organic compound, or an inorganic compound(π28)..
Regarding claim 9, see 112 rejection
Regarding claim 10, Radkov discloses, wherein the waveguide material is contained, in part, within a reflector component (π28).
Regarding claim 11, Radkov discloses, wherein the reflector component is cup-shaped (π28)..
Regarding claim 12: Radkov discloses (Fig2-fig 7 and corresponding text)  a lighting system,(Figure 2) comprising: a light emitting diode (LED) (32) having a light emission surface to emit light in an emission direction, the light having a first wavelength, the LED including a phosphor material coating (42) over the light emission surface to convert a portion of the light emitted by the LED to light having a second wavelength; a waveguide material surrounding, in part, the light emission surface of the LED(phosphor is embedded in silicone which is the waveguide); and a photo-luminescent material (44) arranged within or on the waveguide material, wherein the photo-luminescent material is in an alignment with the emission direction to convert light having the first wavelength to a different wavelength and to convert light having the second wavelength to another different wavelength (π28); a reflector component π28 containing the waveguide material (42 phosphor with silicone) and directing the light out of the lighting system.
Regarding claim 13, Radkov discloses wherein the reflector component is cup-shaped(π28);.
Regarding claim 14,  Radkov fails to explicitly disclose wherein the reflector component includes a silicone material. It would have been obvious to modify the invention to include a reflector with silicone material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).
Regarding claim 15, Radkov discloses, wherein the LED is configured to emit the light having the first wavelength as being blue light (π8) and wherein the phosphor material coating(π8) is configured to convert a portion of the light emitted by the LED to light having the second wavelength as being yellow light.
Regarding claim 16,  Radkov fails to explicitly disclose a film over the cup-shaped reflector component, the film including a photo-luminescent material. However Radkov discloses several configurations for the positioning if films see figure3-4,that are determined by the needs if the design so whether in the cup, over the cup, even with the cup it’s a matter of design choice.
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the lighting system of Radkov wherein a film over the cup-shaped reflector component, the film including a photo-luminescent material, since matters of design choice requires only routine skill in the art. 
Regarding claim 17, Radkov discloses (Figure 2) phosphor (42) in silicone . the layer thus completely covers the LED thus encapsulating the LED so that the light emission surface of the LED is in contact with the waveguide material.
Regarding claim 19, Radkov discloses wherein the waveguide material includes a silicone material (π28).
Regarding claim 20, Radkov discloses, wherein the photo-luminescent material includes a plurality of different types of photo-luminescent materials arranged within or on the waveguide material (π28).
Regarding claim 21, Radkov discloses, wherein the plurality of different types of photo-luminescent materials includes a quantum dot material, a phosphor material, an organic compound, or an inorganic compound(π28)..
Regarding claim 22, see 112 rejection
Regarding claim 23,  Radkov fails to explicitly disclose a film over the cup-shaped reflector component, the film including a photo-luminescent material. However Radkov discloses several configurations for the positioning if films see figure3-4,that are determined by the needs if the design so whether in the cup, over the cup, even with the cup it’s a matter of design choice.
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the lighting system of Radkov wherein a film over the cup-shaped reflector component, the film including a photo-luminescent material, since matters of design choice requires only routine skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2875                                                                                                                                                                                         -